DETAILED ACTION
The applicant’s supplemental amendment filed on March 9, 2021 has been acknowledged. Claims 3, 6, 13 and 16 have been canceled. Claims 1, 2, 4, 5, 7-12, 14, 15 and 17-20, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 9, 10,  11, 12, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jubete et al. (US 2019/0180290 A1) hereafter Jubete, in view of Magomedov et al “Anomaly Detection with Machine Learning and Graph Databases in Fraud Management’’, International Journal of Advanced Computer Science and Applications, (Nov. 11, 2018) hereafter Magomedov, further in view of Amer et al.: “Nearest-Neighbor and Clustering based Anomaly Detection Algorithms for RapidMiner’’, RCOMM2012, (August 29, 2012) hereafter Amer, further in view of Abifaker et al. (US 2015/0278817 A1) hereafter Abifaker, further in view of Bit Calculator, “Understanding the most and least significant bit” (March 26, 2018) https://bit-calculator.com/most-and-least-significant-bit hereafter Bit Calculator.
As per claims 1 and 11, Jubete discloses A computer-implemented system (Page 2, paragraph [0033]; discloses a system which is computer-implemented and directed toward identifying fraudulent activity) comprising: 
one or more memory devices storing instructions; one or more processors configured to execute the instructions to perform operations (Page 8, paragraphs [0091] and [0096]; discloses that the system includes memory devices containing instructions and one or more processors to carry out the invention) comprising: 
receiving, from a user device, a request for detecting one or more fraudulent data points (Page 3, paragraphs [0041]-[0043]; discloses that the user interface allows the user to submit batches of data points which represent electronic transactions which include attributes as shown in page 4, paragraphs [0050] and [0054]);
constructing a feature vector for all data points in a database, wherein the data points represent electronic transactions including attributes (Page 4, paragraphs [0050] and [0054]; discloses that the system contains a database of all historical data points which represent electronic transactions which include attributes. Page 4, paragraph 
and the attributes comprise a merchant id, a transaction date, an average amount/transaction/day, a transaction amount, a type of transaction, a risk-level of transaction, or a daily chargeback average amount (Page 4, paragraph [0050]; discloses that the data includes vendor information such as name, contact information. Page 5, paragraph [0059]; discloses that the system includes data including receipts, which would include the transaction amount, type of transaction, transaction data. It also includes vendor information. Page 6, paragraph [0072]; discloses that the data includes a risk score or risk-level. Page 7, paragraph [0085]; discloses that the type of transaction is included in the data);
assigning a best neighbor data point for each data point associated with an attribute, wherein the best neighbor data point was most frequently placed in same cell with the data point in the constructed tables (Page 4, paragraph [0055]; discloses that the system can contain multiple points which are compared to each other as a form of density based technique and states it can use k-nearest neighbor also known as KNN or local outlier factors also known as LOF. In doing this the system would assign the best neighbor data as part of the KNN or LOF points to determine the density of each point);
computing outlier scores for each data point associated with an attribute by applying a modified local outlier factor algorithm on the assigned best neighbor data point associated with each data point (Page 5, paragraph [0063]; discloses that the 
determining that the computed outlier score falls below a predefined degree on consistency (Page 4, paragraph [0048]; discloses that the scores are compared to threshold values, thus showing that the scores are compared with thresholds to determine consistency);
detecting a fraudulent data point based on the determination that the computed outlier scores fall below the predefined degree of consistency (Page 4, paragraph [0048]; discloses that the scores are compared to threshold values, thus showing that the scores are compared with thresholds to determine consistency. Page 5, paragraph [0063]; discloses that the system assigns scores to the individual data files to determine if they are likely fraudulent or not. These values are output to the user through the interface and reasons explained as to why they are considered potentially fraudulent transactions).
Jubete however fails to explicitly state constructing locality sensitive hashing tables for the constructed feature vectors, each hashing table including at least one cell containing data points with identical hash values computed independently, wherein each data point is represented by a neighbor data point in the identical cell and that the computation comprises: computing an average distance between each data point and all of its neighbor data points, 2Application No. 16/552,982Attorney Docket No. 14904.0098-00000computing a local reachable density of each data point based on the computed average distance, and computing outlier scores by applying a local outlier factor on the computed local reachable density for each data point.

Magomedov further teaches wherein constructing locality sensitive hashing tables comprises: generating k random vectors, wherein a dimension of the vectors corresponds to a dimension of the data points; computing a dot product of the k random vectors and the constructed feature vector; assigning 1 to a result of the computed dot product if the result is positive, otherwise assigning 0 to the result (Page 34, section entitled “Local Outlier Factor (LOF) Algorithm based on Local-Sensitive Hashing (LSH) 
Therefore, from this teaching of Magomedov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting fraud provided by Jubete, with constructing Local-Sensitive Hashing methods as taught by Magomedov, for the purposes of expediting the process. Since Jubete already carries out a similar process it would have been obvious to modify the Local Outlier Factor using the Local-Sensitive Hashing to make the overall process faster. 
While the combination talks about Local Outlier Factor it is not explicit as to the computation comprises: computing an average distance between each data point and all of its neighbor data points, 2Application No. 16/552,982Attorney Docket No. 14904.0098-00000computing a local reachable density of each data point based on the computed average distance, and computing outlier scores by applying a local outlier factor on the computed local reachable density for each data point.
Amer, which like both Jubete and Magomedov talk about Local Outlier Factor, teaches it is known that as part of the LOF calculations for the computation comprises: computing an average distance between each data point and all of its neighbor data points, 2Application No. 16/552,982Attorney Docket No. 14904.0098-00000computing a local reachable density of each data point based on the computed average distance, and computing outlier scores by applying a local outlier 
Therefore, from this teaching of Amer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting fraud provided by Jubete and Magomedov, with the known calculations attributed to Local Outlier Factor as taught by Amer, for the purposes of using known techniques. Since the combination of Jubete and Magomedov already establishes the use of the Local Outlier Factor it would have been obvious that these calculations are part of the algorithm as shown explicitly in Amer.
The combination however fails to explicitly state that upon determining that the fraudulent data falls below a threshold, blacklisting a user related to an electronic transaction associated with the detected fraudulent data point.
Abifaker, which like the combination talks about tracking transactions, teaches it is known that upon determining that the fraudulent data falls below a threshold, blacklisting a user related to an electronic transaction associated with the detected fraudulent data point (Page 6, paragraphs [0067]-[0069]; teaches that it is known that after detecting fraudulent activity it is known to add the transaction data to a blacklist. This is done so that future transactions can be compared to the blacklist and denied, thus making the system more secure).

While the combination teaches the above-enclosed limitations, it fails to explicitly disclose wherein bit values are assigned to the result of the computed dot product in order from most significant data point to least significant data point.
Bit Calculator, which like the combination talks about the manipulation of data, teaches it is known to assign results in order from most significant to least significant (As best understood from the applicant’s originally filed specification paragraph [0073] the values maybe assigned from least significant bit to most significant bit, or alternatively from most significant bit to least significant bit. Bit Calculator Page 1; teaches that there are two known ways to assign bits and this can be from the Most Significant Bit or MSB to the Least Significant Bit or LSB or LSB to MSB. As stated by Bit Calculator the MSB is the binary sequence that carries the greatest numerical value. Bit Calculator Page 2; teaches that the LSB are known to be used for hash functions and checksums, thus by assigning the values from MSB to LSB the LSB can be used as a hash value, This is consistent with the applicant’s originally filed specification paragraph [0073], which states “The result of concatenation for data point 401 is 111, which represents a hash value”. Thus the applicant is using known computing 
The combination teaches all of the claimed steps with the exception of assigning the values in order from most significant data point to least significant data point.
Bit Calculator teaches different ways to assign values that is from most significant bit to least significant bits or alternatively from least significant bit to most significant bit. Bit Calculator goes on to discuss each manner of assigning values with the benefits and uses of that assignment. Bit Calculator establishes that these are known techniques in the field of computing and are established to be used for different reasons. Therefore, it would have been obvious to try, given there are only two types of assignment it would have been obvious to assign the values Most Significant to Least Significant and using the Least Significant bits as a hash values to determine data integrity, as discussed in Bit Calculator.
Therefore, from this teaching of Bit Calculator, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting fraud provided by Jubete, Magomedov, Amer and Abifaker, with the assigning of data most significant to least significant as taught by Bit Calculator, for the purposes of assigning the data in a known manner so that it can be 
As per claims 2 and 12, the combination of Jubete, Magomedov, Amer, Abifaker and Bit Calculator teaches the above-enclosed invention; Magomedov further teaches wherein constructing locality sensitive hashing tables comprises: concatenating all the bit values computed for k dot products; repeating the operations of computing a dot product for all constructed feature vectors, assigning a bitwise value, and concatenating all the bit values to compute hash values for all constructed feature vectors; and generating a locality sensitive hashing table by grouping data points, associated with the feature vectors, with the same hash values and placing the grouped data points in a cell, wherein the steps of generating k random vectors, computing a dot product, assigning a bitwise value, concatenating all the bit values, repeating the operations, and generating a table are repeatedly performed for fixed number of iterations and k is updated by adding 1 to k for each iteration (Page 34, section entitled “Local Outlier Factor (LOF) Algorithm based on Local-Sensitive Hashing (LSH) Method”; teaches that random vectors are generated. The dot product or scalar product is computed for the random vectors. The results are assigned a 1 if the product is positive that is greater than 1 and a zero otherwise. The values are added or linked together. Each of these operations are repeated for all vectors. Groups are formed for from data 
As per claims 4 and 14, the combination of Jubete, Magomedov, Amer, Abifaker and Bit Calculator teaches the above-enclosed invention; Magomedov further teaches wherein the computed outlier score close to 1 indicate high consistency and the computed outlier scores close to 0 indicate low consistency (Page 34, section entitled “Local Outlier Factor (LOF) Algorithm based on Local-Sensitive Hashing (LSH) Method”; teaches The results are assigned a 1 if the product is positive that is greater than 1 and a zero otherwise. Thus the closer to 1 indicate high consistency and 0 indicate low consistency).
As per claim 9 and 19, the combination of Jubete, Magomedov, Amer, Abifaker and Bit Calculator teaches the above-enclosed invention; Magomedov further teaches wherein the feature vector is multidimensional (Page 34, section entitled “Local Outlier Factor (LOF) Algorithm based on Local-Sensitive Hashing (LSH) Method”; teaches that each cell has n-dimensions, thus they are multidimensional).
As per claims 10 and 20, the combination of Jubete, Magomedov, Amer, Abifaker and Bit Calculator teaches the above-enclosed invention; Jubete further discloses wherein the operations further comprise modifying the data points in the database by automatic audit system (Page 4, paragraph [0054]; discloses that the database is updated by the auditing system with new information as it is received).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jubete et al. (US 2019/0180290 A1) hereafter Jubete, in view of Magomedov, further in view of Amer, further in view of Abifaker et al. (US 2015/0278817 A1) hereafter Abifaker, further in view of Bit Calculator, further in view of Serio (US 2015/0178866 A1) hereafter Serio.
As per claims 5 and 15, the combination of Jubete, Magomedov, Amer, Abifaker and Bit Calculator teaches the above-enclosed invention; Jubete further discloses wherein the fraudulent data points include fraudulent payments, account takeovers, and buyer entity fraud (Page 3, paragraphs [0038]; discloses fraudulent payments, account takeovers and buyer or dummy companies).
The combination fails to explicitly state that the fraud includes resale of products. 
Serio, which like Jubete talks about detecting fraud, teaches it is known to detect resales as part of the fraud detection (Page 4, paragraph [0043]; teaches that it is known to collect and compare transaction data similar to what is shown in Jubete and additionally for the transactions to pertain to the resale of products. Since Jubete already covers various ways of detecting fraud and types of fraud it would have been obvious to include other types of fraud such as the resale of products as shown in Serio. This would allow additional types of fraud to be detected).
	Therefore, from this teaching of Serio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting fraud provided by Jubete, Magomedov, Amer, Abifaker and Bit Calculator, with the detecting fraud in resale transactions as taught by Serio, for the purposes of using known techniques to detect fraud. Since Jubete already covers various ways of detecting fraud and types of fraud it would have been obvious to include .

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jubete et al. (US 2019/0180290 A1) hereafter Jubete, in view of Magomedov, further in view of Amer, further in view of Abifaker et al. (US 2015/0278817 A1) hereafter Abifaker, further in view of Bit Calculator, further in view of Fasoli et al. (US 8,655,773 B1) hereafter Fasoli.
As per claims 7 and 17, the combination of Jubete, Magomedov, Amer, Abifaker and Bit Calculator teaches the above-enclosed invention; Jubete further discloses wherein constructing a feature vector comprises extracting attributes of the data points, wherein the attributes include a merchant id, a transaction data, an average amount/transaction/day, a transaction amount, a type of transaction, a risk-level of transaction, and a daily chargeback average values (Page 4, paragraph [0050]; discloses that the data includes vendor information such as name, contact information. Page 5, paragraph [0059]; discloses that the system includes data including receipts, which would include the transaction amount, type of transaction, transaction data. It also includes vendor information. Page 6, paragraph [0072]; discloses that the data includes a risk score or risk-level. Page 7, paragraph [0085]; discloses that the type of transaction is included in the data).
Magomedov further teaches creating vectors for data points and that the data can include various types of attributes such as transaction size, location, time, device and purchase data (Page 34, section entitled “Local Outlier Factor (LOF) Algorithm 
Fasoli, which like Jubete also talks about fraud detection, teaches it is known for the attributes to include an average amount/transaction/day and a daily chargeback average amount (Col. 5, line 61 through Col. 6, line 23; teaches that when reviewing transaction data it is known to compare and evaluate both chargeback data as well as average transaction amounts. Since Jubete already collects various forms of data and uses this data to determine outliers it would have been obvious to expand that data to include any number of known variables. As each of these variables would assist in the determination of possible outlier events. As shown in Fasoli those known variables include both chargeback information and average transaction amounts).
	Therefore, from this teaching of Fasoli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting fraud provided by Jubete, Magomedov, Amer, Abifaker and Bit Calculator, with the attributes include average amount/transaction/day and a daily chargeback average amount as taught by Serio, for the purposes of using known variables to detect fraud. Since Jubete already collects various forms of data and uses this data to determine outliers it would have been obvious to expand that data to include any number of known variables. As each of these variables would assist in the determination of possible outlier events. As shown in Fasoli those known variables include both chargeback information and average transaction amounts.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jubete et al. (US 2019/0180290 A1) hereafter Jubete, in view of Magomedov, further in view of Amer, further in view of Abifaker et al. (US 2015/0278817 A1) hereafter Abifaker, further in view of Bit Calculator, further in view of Fasoli et al. (US 8,655,773 B1) hereafter Fasoli, further in view of Titonis et al. (US 2013/0097706 A1) hereafter Titonis.
As per claims 8 and 18, the combination of Jubete, Magomedov, Amer, Abifaker and Bit Calculator teaches the above-enclosed invention; the combination however fails to explicitly state wherein the extracted attributes are scaled to numerical values.
Titonis, which like the combination talks about computing values, teaches it is known to scale to numerical values (Page 19, paragraphs [0339] and [0340] and Page 20, paragraph [0344]; teaches that it is known when creating vectors and performing calculations it is known to clean the data, by scaling the attributes. Since the combination already processes vectors it would have been obvious to clean the data to achieve better results as shown explicitly in Titonis).
	Therefore, from this teaching of Titonis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting fraud provided by Jubete, Magomedov, Amer, Abifaker, Bit Calculator and Fasoli, with scaling the numerical values as taught by Titonis, for the purposes of achieving more accurate results. Since the combination already processes vectors it would have been obvious to clean the data to achieve better results as shown explicitly in Titonis.
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. 
Applicant's arguments on February 9, 2021 with respect to claims 1, 2, 4, 5, 7-12, 14, 15, and 17-20 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that "wherein bit values are assigned to the result of the computed dot product in order from most significant data point to least significant data point" are moot in view of the new grounds of rejection. Specifically that newly recited reference Bit Calculator was used to address this feature.
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 9, regarding the art rejection, “As discussed in an interview with Examiner Fisher on February 23, 2021, Applicant amends claims 1 and 11 to clarify the scope of the claimed combination of elements. By this Amendment, Applicant amends claims 1 and 11 to incorporate elements of claims 6 and 16, respectively, and cancels claims 6 and 16 without prejudice to, or disclaimer of, their subject matter. The amendments are supported by the originally filed specification at, for example, ¶ [0068] of Applicant's as-filed specification. No new matter has been added. Claims 1, 2, 4, 5, 7-12, 14, 15, and 17-20 remain pending in this application, of which claims 1 and 11 are independent”
The Examiner respectfully disagrees.
and a daily chargeback average amount”, and claims 1 and 11, “wherein the data points represent electronic transactions including attributes and the attributes comprise a merchant id, a transaction date, an average amount/transaction/day, a transaction amount, a type of transaction, a risk-level of transaction, or a daily chargeback average amount”, thus the claims now allow for any of one of these attributes rather than all of them. As discussed in the prior Office Action dated November 12, 2020 Jubete Page 4, paragraph [0050]; discloses that the data includes vendor information such as name, contact information. Page 5, paragraph [0059]; discloses that the system includes data including receipts, which would include the transaction amount, type of transaction, transaction data. It also includes vendor information. Page 6, paragraph [0072]; discloses that the data includes a risk score or risk-level. Page 7, paragraph [0085]; discloses that the type of transaction is included in the data. The Examiner notes that as discussed during the interview dated March 3, 2021 they claims do not recite or explain how these attribute values are taken either individual or in combination to achieve the desired result. Rather they are merely listing off possible attribute values which can be combined in any manner to achieve the intended result. The claims now are also not limited to a combination containing all elements but rather allow for any one of those attribute values, which makes it even broader in scope. As such the Examiner asserts that the references when combined 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Jubete in view of Magomedov and further in view of Amer and Abifaker, and, where appropriate, in further view of Serio, Fasoli and Titonis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/26/2021